Citation Nr: 0716799	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  01-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than April 13, 
2000 for a non service-connected disability pension. 


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
law




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

Procedural history - low back claim

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for a low back 
disability.  

In October 2003, the Board denied service connection for a 
low back disability.  The veteran appealed the Board's 
October 2003 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In a February 2004 order, 
based upon a Joint Motion for Remand, the Court vacated the 
Board's October 2003 decision and remanded the case to the 
Board for readjudication consistent with the Joint Motion.

In May 2004, the Board remanded the case for further action.  
A Supplemental Statement of the Case (SSOC) was issued in 
January 2005 which continued to deny the claim. The case was 
returned to the Board, and in May 2005 the Board issued a 
decision which again denied the claim.  The veteran appealed 
the Board's May 2005 decision to the Court.  In a May 2006 
Order, based upon a Joint Motion for Remand, the Court 
vacated the Board's May 2005 decision and remanded the case 
to the Board for readjudication consistent with the Joint 
Motion.    



Procedural history - pension and TDIU claims

In a June 2002 rating decision, the RO granted the veteran a 
non service-connected pension, effective March 22, 2002.  In 
an October 2003 rating decision, the RO assigned an earlier 
effective date, April 13, 2000, for the grant of nonservice 
connected pension benefits.  The RO also denied entitlement 
to a total rating based upon individual unemployability due 
to service-connected disability (TDIU).  The veteran filed a 
notice of disagreement (NOD) as to the effective date of the 
grant of nonservice-connected pension and the denial of TDIU.  
The appeal as to both issues was perfected by the timely 
submission of the veteran's substantive appeal in May 2005.   

Issues not on appeal

In the Board's May 2005 decision, the veteran's claim of 
entitlement to an increased disability rating for bilateral 
hearing loss was denied.  This matter was not appealed to the 
Court.  Accordingly, the Board's May 2005 decision is final 
as to that issue.  See Bucklinger v. Brown, 5 Vet. App. 435, 
436 (1993).  

In the May 2006 Joint Motion for Remand, the veteran was 
noted to have asserted that he had made an informal claim of 
entitlement to an increased disability rating for service 
connected-tinnitus.  The Joint Motion went on to specify that 
the veteran could submit additional argument and evidence as 
to this matter.  However, in March 2007 correspondence from 
the veteran's attorney, it was indicated that as the veteran 
was already in receipt of the maximum compensation available 
under the law for tinnitus, the veteran wished to withdraw 
that matter  from consideration.  See Smith v. Nicholson, 451 
F.3d 1344 (Fed.Cir. 2006).  



FINDINGS OF FACT

1.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran experienced a low back 
injury during service or that the veteran has a low back 
disability which is related to his military service.

2.  The veteran's service-connected disabilities are 
bilateral hearing loss, rated 30 percent disabling; and 
tinnitus, rated 10 percent disabling.  The combined 
disability rating is 40 percent.

3.  The veteran's service-connected disabilities, alone, do 
not preclude him from gainful employment.  

4.  The veteran did not submit a claim, formal or informal, 
indicating unemployability due to disability until April 13, 
2000.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's military service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

3.  The requirements for an effective date earlier than April 
13, 2000 for eligibility for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§5110 (West 2002); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability.  He contends that his low back 
disability is a result of injuries sustained during airborne 
training in service.  The veteran further contends that he is 
unemployable due to his service-connected disabilities.  
Finally, he contends that he met the criteria for an 
effective date earlier than April 13, 2000 for the award of a 
permanent and total disability rating for pension purposes.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal. 
The Board will then move on to an analysis of these issues. 
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to the back disability claim, the Board observes 
that its October 2003 and May 2005 decisions contained 
detailed discussions as to why the VCAA had been complied 
with (see the Board's October 3, 2003 decision, pages 4-8  
the Board's May 20, 2005 decision, pages 4-10).  These 
discussions are incorporated by reference herein.  

The February 2004 joint motion for remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
October 2003 decision].  

The February 2004 joint motion indicated a deficiency in VA's 
compliance with the duty to assist portion of VCAA.  This was 
rectified via the Board's May 2004 remand and subsequent 
development by the agency of original jurisdiction.   

The May 2006 joint motion for remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies, either 
with respect notice as furnished by the agency of original 
jurisdiction of the Board's discussion of the adequacy of 
such notice in its May 2005 decision.  The May 2006 joint 
motion further did not allege any additional VCAA deficiency 
with respect to VA's duty to assist.  The Board believes that 
if any inadequacy had been present, this would have been 
brought to the Court's attention.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992) ["[a]dvancing different arguments at successive stages 
of the appellate process does not serve the interests of the 
parties or the Court"]. 

The Board further notes that the most recent Court Order was 
issued after the Court's decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Joint Motion for Remand and the 
Court's Order do not contain any indication that the veteran 
did not receive appropriate notice as contemplated by the 
Court's decision in Dingess.  Accordingly, the Board again 
finds that the veteran has received appropriate notice and 
assistance regarding the claim of entitlement to service 
connection of a low back disability.  

There are two other issues on appeal, entitlement to TDIU and 
entitlement to an effective date earlier than April 13, 2000 
for non service connected disability pension benefits, which 
have not been the subject of the prior Board.  The Board will 
provide a full discussion as to VCAA compliance as to those 
issues.  

 The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.                  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his TDIU and earlier effective date 
claims in a letter dated March 9, 2005.   This letter advised 
the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  

The March 2005 VCAA letter specifically informed the veteran 
that if he wished VA to obtain records on his behalf, he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them and also 
specifically informed him of the elements which make up a 
successful claim of entitlement to TDIU and an earlier 
effective date for his permanent and total disability rating 
for pension purposes.  
 
Finally, the Board notes that the letter notified the veteran 
that he could submit or describe any additional evidence that 
may be relevant to his claim.  The letter advised the veteran 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  These requests comply with 
the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, element (1), veteran status, is not at issue.  
Elements (2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service, are 
not at issue with respect to the service-connected hearing 
loss and tinnitus [as explained in the Board's previous 
decisions, the veteran has been amply informed as to elements 
(2) and (2) with respect to the service connection claim]. 
Regarding elements (4) and (5), degree of disability and 
effective date, the veteran was provided with specific notice 
as to both in the March 9, 2005 VCAA letter.  

The Board further notes that the veteran's attorney has not 
alleged that the veteran has received inadequate VCAA notice 
as to any issue now on appeal.  As indicated by prior 
pleadings to the Court, the veteran through counsel is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.



Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records, 
private medical evaluation, career evaluations, the veteran's 
Social Security Administration (SSA) disability determination 
records and reports of VA examinations, which will be 
described below.   There is no indication in the record that 
there is outstanding and unobtained relevant evidence.  See 
the veteran's attorney's letter to the Board dated March 6, 
2007.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran and his attorney 
have been accorded ample opportunity to present evidence and 
argument in support of his claims. The veteran was given the 
opportunity to testify at a personal hearing, but he 
declined.  



1.  Entitlement to service connection for a low back 
disability.

Initial comment

As has been discussed in the Introduction above, the Court's 
May 2006 Order, based on the Joint Motion, vacated the 
Board's May 2005 decision which had denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  
A prior October 2003 Board decision which denied the 
veteran's claim had also previously been vacated by the 
Court.  
	
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind.

However, the Board notes that neither the February 2004 Joint 
Motion for Remand nor the Court's subsequent Order identified 
any flaw in the October 2003 decision other than the Board's 
failure to comply with the duty to assist under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), specifically due to a 
failure to obtain SSA records.  The need to readjudicate the 
claim while considering those records was the only problem 
indicated in the May 2006 Joint Motion for Remand.  The Board 
notes that the veteran's attorney has now produced such 
records and has specifically waived RO consideration of this 
evidence, to include the SSA records.    

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity and chronicity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Standard of review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's service medical records are negative for 
complaints of or treatment for a disability regarding the low 
back.  Personnel records show that the veteran began airborne 
training on May 19, 1972.  On May 31, he was treated for 
chronic strain of the gastrocnemius muscle of the left leg.  

Multiple entries thereafter show that the veteran was seen 
for unrelated complaints.  The separation examination in July 
1974 was negative for any pertinent abnormality or defect; 
the spine was clinically evaluated as normal.  In completing 
the report of medical history, associated with his separation 
physical examination, the veteran denied any recurrent back 
pain.

In August 1978 the veteran filed a claim for VA benefits (VA 
Form 21-526).  He specifically mentioned only ear problems.  
A VA examination in October 1978 was negative for any 
complaints or findings regarding the veteran's low back.  The 
examination report stated "[the veteran] states that his only 
problem is a hearing loss."  In reciting his medical history, 
the veteran denied any serious injuries.  The examiner noted 
that no physical impairment was found on evaluation.

There is no pertinent medical or other evidence for over two 
decades thereafter.

VA outpatient treatment records dated in 1999 and 2000 
reflect treatment for low back pain.  In December 1999, the 
veteran reported that he injured his back as a paratrooper 
many years earlier and had recurrent problems.  Physical 
examination revealed minimal paraspinous muscle tenderness.  
The diagnosis was muscular back pain.  

In March 2000, the reported that his back problems started in 
the military in an airborne jump.  He indicated that he had 
exacerbation of low back pain 3-4 times a year for the 
previous 10 years, and that 3-4 years previously he had an 
episode similar to the present one and was diagnosed with 
sciatica.  A magnetic resonance imaging (MRI) conducted in 
May 2000 showed disc extrusion at L4-L5 with annular tear at 
L5-S1.  

A progress note in October 2000 showed that the veteran was 
seen for low back pain and left sciatica since a 
lifting/twisting injury in March 2000.

Received in April 2001 was an undated Career Counseling 
summary and recommendation wherein it was noted that the 
veteran reported injuring his back in the military.

The veteran was afforded a VA examination in June 2001.  It 
was noted that the veteran was one day postoperative from a 
microdiscectomy.  The veteran stated that injured his back in 
service when he jumped off a bench while doing practice jumps 
for paratrooper training.  He indicated that he was seen by 
medical personal at that time and was in the dispensary for a 
period of time.  After that, he continued to have a recurrent 
low back pain.  He indicated that he started going to 
chiropractors in 1984-85 for his back problems.

The VA examiner indicated that the claims file was reviewed.  
The examiner stated that nothing could be found in the record 
documenting the low back pain while in service.  The examiner 
stated "the veteran stated that the accident did happen, and 
that they did find the record."  The examiner indicated that 
the veteran appeared to have had a significant injury to the 
low back while in the service and had a history of chronic 
recurrent low back pain which did not lead to real left leg 
pain until several years earlier.

In letters dated September 15, 2004 and March 6, 2007 the 
veteran's attorney in essence indicated that the veteran's 
in-service history was consistent with an injury sustained 
during airborne training.  Specifically, she contended that 
the veteran's subsequent assignment as an equipment and 
supply repairman "supports his statement that he injured his 
back in the first two weeks of airborne training and was 
therefore no longer being [sic] able to participate in that 
training."

In September 2001, the Social Security Administration (SSA) 
issued a decision based on the veteran's claim of entitlement 
to social security disability compensation.  At that time it 
was determined that the veteran had become permanently and 
totally disabled due to a herniated disc on May 4, 2000.   
Included in the SSA records was the September 2000 
examination report of Dr. R.D.  
Dr. D.'s examination report included the veteran's report of 
experiencing an in-service injury to his back.  The record 
does not indicate that Dr. D. reviewed the veteran's service 
medical records or any other medical history, except the self 
reports of the veteran.  The veteran's medical history 
included a post-service history of 20 years of heavy work and 
several on-the-job falls, including one in the spring of 
2000, immediately prior to the onset of his disability.  

Analysis

The veteran contends that his current low back disability is 
the result of a back injury sustained during airborne 
training in service.

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

The medical evidence discloses that the veteran has disc 
extrusion at L4-L5 with annular tear at L5-S1. The veteran's 
claim is, therefore, supported by a current medical diagnosis 
of disability, thus satisfying Hickson element (1).

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of low back injury or treatment for a low back 
condition in service.  The July 1974 discharge examination 
showed the veteran's spine was clinically evaluated as 
normal.  Moreover, the veteran did not mention any back 
problems in connection with his initial claim of entitlement 
to service connection in 1978.  During the initial VA 
compensation and pension (C&P) examination after service in 
October 1978, he denied any serious injuries and made no 
complaint regarding his back.  The first reference to any low 
back disability was in December 1999, twenty-five years after 
the veteran left service.  

The evidence in the veteran's favor consists solely of his 
recent statements to the effect that he injured his back in 
parachute training during service.  As discussed above, his 
attorney contends that his service record supports his 
contention. Specifically, the attorney contends that the 
veteran's personnel records show that the veteran was injured 
within the first two weeks after his arrival to airborne 
training. See the attorney's statement dated March 6, 2007.

In evaluating the evidence, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the veteran's recent statements concerning 
the alleged back injury in service, which were made in 
connection with his claim for monetary benefits from the 
government, are of relatively little probative value as 
compared with the utterly negative service medical records 
and the pertinently negative medical history for decades 
after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [personal interest may affect the credibility of 
testimony]; see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].

To the extent that the veteran is now contending that he had 
a back injury during service, his recent statements are not 
credible and are far are outweighed by the service medical 
records, which do not mention any such injury, and the lack 
of reference to such injury for a number of years after 
service, including at the time he initially sought service 
connection for other disability.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

With respect to the attorney's contention that the veteran 
sustained an injury during parachute training, this appears 
to be demonstrated in the record.  Specifically, on May 31, 
1972 he was treated for chronic strain of the gastrocnemius 
muscle of the left leg.  It appears from her presentation 
that the attorney would have the Board believe that the 
veteran injured his back at the same time.  See the March 6, 
2007 letter, page 1.   There is no contemporaneous medical or 
evidence, or indeed any evidence for decades after service, 
which supports that contention.  This includes the veteran's 
own statements made in connection with his separation 
physical examination and the October 1978 VA examination.    

The veteran's attorney then makes a fallacious argument that 
because the veteran's current disability includes sciatica, 
the leg problem in service was somehow symptomatic of a back 
injury.  There is no competent medical evidence to support 
that position.  Indeed, an October 2000 medical record stated 
that the veteran was seen left sciatica since a 
lifting/twisting injury in March 2000.  This is hardly 
consistent with the assertion that the leg problem in service 
in 1972 (which from the medical reports appears to have been 
acute and transitory) was associated with the back problem 
which initially was identified many years after service.
  
The veteran's attorney further contends that the veteran 
failed to complete jump school, and that such was due to the 
purported back injury.  However, a review of the veteran's 
service personnel records does not indicate that he failed to 
finish basic parachute training. Even if the Board accepts 
for the sake of argument that the veteran did not complete 
jump school, there is absolutely nothing in the official 
record which shows that such failure was due to a back 
injury.  If anything at all may be intuited from the official 
records, it is that the leg injury may have been the reason 
for his self-reported failure to finish parachute training.

The attorney's contention also appears to be that if the 
veteran had successfully completed jump school he would have 
been assigned to an airborne unit rather than as an equipment 
repairman and supply clerk in a signal unit as he actually 
was. However, there is absolutely no objective evidence that 
the veteran was not assigned to airborne duties because of a 
back injury as he now claims.  To find otherwise would be 
based on sheer surmise.

The Board reiterates that the veteran's service medical 
records are utterly negative for any complaints or findings 
regarding the back.  There is no indication that the veteran 
was placed on physical profile or was assigned light duties 
because of a back problem.  Significantly, the veteran 
specifically denied any recurrent back pain on his separation 
examination in July 1974.  Taken together, this negative 
evidence outweighs the veteran's own recent reports of a back 
injury in service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

In short, the Board finds the veteran's recent statements 
concerning an in-service back injury, to include collateral 
statements concerning his alleged failure to finish jump 
school for that reason, to be lacking credibility in light of 
powerful evidence to the contrary in the form of the service 
medical records, the 1978 VA examination, and his pertinently 
negative initial application for VA benefits in August 1978, 
all of which directly or indirectly indicate that there was 
no back injury in service.  See Cartright, Curry, Shaw and 
Forshey, all supra.  Indeed, a review of the factual 
background above conveys a very clear overall picture of no 
back complaints until 1999-2000, evidently with an injury 
during that period, at which time the veteran began to retail 
his story concerning the purported in-service back injury. 

As was alluded to above, the veteran made much of his SSA 
records at the Court.  However, a review of the SSA records 
fails to provide any competent medical evidence contained 
therein concerning an in-service injury to the veteran's 
back.  Indeed, those records highlight the veteran's post-
service employment in heavy physical labor and history of 
post-service falls and injuries in the period immediately 
prior to the onset of disability due to a low back condition.  
As such, they merely serve to reinforce the Board's 
conviction that there was no back injury in service.   

Since the veteran's attorney evidently has no direct 
knowledge of what occurred, or did not occur, in service, her 
recitations of what the veteran told her amount to 
reiterations of the veteran's own statements and as such 
carry no weight of probative value.  The attorney's attempts 
to link the leg injury in service to the current back 
disability are also not probative.  It is well established 
that lay persons without medical training, such as the 
attorney, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].     

Moreover, to the extent that recent medical reports, 
specifically the June 2001 VA examiner's report and the 
September 2000 report of Dr. D., contain a reference to a 
back injury during service, a review of both of those 
statements clearly indicates that these are repetitions of 
the veteran's lay assertions and not competent medical 
evidence of an in-service back injury.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The Board finds, therefore, that the preponderance of the 
probative evidence shows that a low back injury and/or the 
onset of any low back disability did not occur during 
service.  Hickson element (2) has therefore not been met, and 
the claim fails on that basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.

The June 2001 VA examiner opined that it was more likely than 
not that the veteran's low back disability started as a 
result of a significant injury to the low back while in 
service.  The Board finds, however, that this opinion has no 
probative value.  As previously noted, the service medical 
records do not reflect any low back injury in service, much 
less a significant injury.  Indeed, the VA examiner himself 
indicated that he could find nothing in the veteran's service 
medical records documenting low back pain while in service.  
The examiner stated that "the veteran stated that the 
accident did happen".  Therefore, it is clearly evident that 
the VA examiner's opinion was based on incorrect information 
supplied by the veteran.

As noted above, the Court has held that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value. See, e.g., Swann and Reonal, supra.  The 
June 2001 examiner's statement, based as it is on the 
veteran's own recitations, is accordingly entitled to no 
probative weight.

Similarly, the September 2000 examination report of Dr. D. 
also includes the veteran's lay recollection of a back injury 
during service.  There is no indication that Dr. D. reviewed 
any of the veteran's prior medical history or his service 
records which would provide an independent source for the 
existence of an in-service back injury.  The September 2000 
statement, based as it is on the veteran's own recitations is 
also entitled to no probative weight.  

To the extent that the veteran and his attorney contend that 
his current low back disability is the result of an injury 
sustained during service, it is well-established that they 
are not competent to provide opinions on medical maters such 
as the etiology of diseases.  See Espiritu, supra.  See also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

The veteran has recently contended that he has had back 
problems continually since service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, the first objective evidence of 
back problems does not appear until 1999, several after the 
veteran's separation from service in 1974.  Considering the 
long period before a back disability was complained of by the 
veteran or identified by health care providers, the Board 
finds the veteran's self-serving statements to be outweighed 
by the other evidence of record.  See Cartright and Curry, 
both supra.

Of particular significance is the veteran's October 1978 VA 
examination, four years after the veteran left military 
service, is dramatic evidence of no back problems.  Not only 
did the veteran specifically deny any previous injuries, but 
the VA examiner wrote as follows: "He walks without a limp, 
stands erect. There are no abnormal curvatures of the spine. 
. . . . Both the cervical and dorsolumbar spine are 
unrestricted in all directions . . . ."  In light of this 
examination report, as well as the utter lack of medical 
evidence documenting a low back disability until 1999 (at 
which time the veteran was almost 50 years of age), the Board 
finds the veteran's claim of continuity of back symptoms 
after service to be lacking credibility.

In addition, there is no competent medical nexus evidence 
which serves to link the claimed longstanding back problems 
and the veteran's military service.  Such supporting medical 
evidence is required in the circumstances presented in this 
case. See Voerth, supra, 13 Vet. App. at 120-1 [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Hickson element (3) has also not been 
met.

The Board readily acknowledges that there is no specific 
medical nexus opinion against the veteran's claim.  None is 
required under the circumstances here presented.  As 
explained in detail above, the outcome of this claim hinges 
on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed back 
disability and his military service would necessarily be 
based solely on the veteran's assertions regarding what 
occurred in service. The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann and Reonal, both supra [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant]. Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise. 

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no credible 
supporting evidence of the alleged in-service back injury.  
Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion would 
serve no useful purpose.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to TDIU.

Relevant law and regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2006).

Analysis

The veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected disabilities have 
rendered him unemployable.  For the reasons set out 
immediately below, the Board has determined that the veteran 
has not met the criteria for TDIU on either a schedular or an 
extraschedular basis.  

As discussed immediately above, entitlement to TDIU must be 
evaluated on both a schedular and an extraschedular basis. 

Schedular basis

The veteran's only service-connected disabilities are hearing 
loss and tinnitus, evaluated as 30 percent and 10 percent 
disabling, respectively.  The combined disability rating is 
40 percent.  Therefore, the veteran fails to meet the 
schedular criteria for consideration of a total rating based 
on individual unemployability due to having either one 
disability rated 60 percent disabling or having several 
service-connected disabilities with a combined 70 percent 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (2006).

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.   Accordingly, the Board has considered whether the 
veteran's claim for TDIU should be referred to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2006).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record does not show that the service 
connected disabilities are so exceptional or unusual that 
they alone are sufficient to cause the veteran to be 
unemployable.  Although the veteran does not work, there is 
no indication that the unemployment is due to any special 
factors surrounding his service-connected disabilities, 
hearing loss and tinnitus.  

The veteran is in receipt of SSA disability having, been 
determined to be unable to follow gainful employment under 
SSA standards effective May 4, 2000.  The board has 
considered the SSA records.  See Martin v. Brown, 4 Vet. App. 
136, 140 (1993) [while a SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a veteran's 
claim].  The SSA records make clear, however, that the 
disability determination was due in part to his back 
condition.  As explained in detail above, that back 
disability is not service-connected.  In any event, VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  

The September 2000 examination report of Dr. D. did not 
indicate that the veteran's hearing problems in any way 
impacted on his employment.  The April 2001 report of the 
vocational evaluator also failed to disclose any special 
disability present in the veteran's hearing loss and 
tinnitus, indicating instead that the veteran's unemployment 
is due to several factors, including physical limitations, 
low educational level, age and lack of transferable skills, 
rather than hearing loss and tinnitus only.  The conclusions 
of the April 2001 report of the vocational evaluator were 
echoed in the veteran's SSA records concerning the nature of 
the veteran's employment impediments.  That is to say that 
his hearing loss and tinnitus alone were not of such a 
character to cause his unemployability.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned for 
the disability comprised of the veteran's hearing loss and 
tinnitus.  

Moreover, the veteran himself and his attorney do not appear 
to contend that the veteran's hearing loss and tinnitus alone 
account for his unemployability.  In his November 2004 
statement in support of his claim and in his attorney's March 
2007 submission, it has been asserted that the veteran is 
unemployable due to a combination of his severe hearing loss 
and his non-service connected low back disability, not the 
two service-connected hearing disabilities alone.   

Accordingly, although the evidence clearly indicates that the 
veteran does experience disruption in employment, this 
appears to be due a combination of service-connected and non-
service connected factors, including the non-service 
connected back disability, the veteran's lack of education 
and a lack of transferable skills.  There is no evidence that 
the hearing loss and tinnitus disabilities themselves are so 
unusual so as to render him unemployable.  

Therefore, while not discounting the effect that the service-
connected hearing disabilities have on the veteran's 
employability, the Board finds that such are adequately 
compensated at the currently assigned levels, resulting in a 
combined 
40 percent rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The veteran's claim of 
entitlement to TDIU is accordingly denied.

3.  Entitlement to an effective date earlier than April 13, 
2000 for nonservice connected disability pension. 

Relevant law and regulations

Non service-connected pension

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to non 
service-connected disabilities that are not the result of his 
or her own willful misconduct.  See 38 U.S.C.A. § 1521 (West 
2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) 
and cases cited therein.  

Effective dates

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

Analysis

The veteran is seeking entitlement to an effective date 
earlier than April 13, 2000 for the award of a  permanent and 
total disability rating for pension purposes.
The April 13, 2000 dated was chosen by the RO because a 
communication from the veteran was received on that date 
which referred to his unemployability.

The veteran's attorney specifically asserted in the May 2005 
substantive appeal and again in her March 2007 argument that 
a claim of entitlement to an increased rating was submitted 
by the veteran in June 1999 and that the date of VA's receipt 
of that claim is the proper effective date for the veteran's 
eligibility for his  permanent and total disability rating 
for pension purposes.

For the reasons set out immediately below, the Board has 
determined that an effective date earlier than April 13, 
2000, is not available.  

The veteran filed a claim of entitlement to increased 
disability ratings for his service-connected hearing loss and 
tinnitus in June 1999.  The question before the Board is 
whether this filing also constitutes a claim for a non 
service-connected pension, as has been alleged by the veteran 
through his attorney.  

No cogent argument has been submitted by the veteran's 
attorney on this point.  Nonetheless, the Board has reviewed 
the record in order to determine whether the June 1999 
submission, or any other communication by or on behalf of the 
veteran, could be considered an earlier claim for a non 
service-connected pension.  
  
Fairly read, the June 1999 claim merely asks for increased 
ratings for the service-connected hearing loss and tinnitus.  
No other disabilities were mentioned.  
The veteran's statement included no indication that his 
employment was in any way compromised by disability.  
[Indeed, as has been confirmed by the veteran's SSA records, 
the veteran was fully employed at the time he submitted this 
claim.]  

The veteran next contacted VA on April 13, 2000.  In that 
correspondence, he  stated that "...I do suffer from lower 
back pain and am unable to work."  An effective date of 
April 13, 2000 for non service-connected pension was 
subsequently granted by VA.  

The Court has held that a claimant may assert a claim 
expressly or impliedly.  
See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  
Crucially, however, in Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue".  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]

In this case, the June 1999 claim contained absolutely no 
indication that the veteran was unemployable or that he was 
seeking non service-connected pension benefits.  
Indeed, non service-connected disabilities were not 
mentioned.  The June 1999 claim indicated only that the 
veteran was seeking higher disability ratings for his 
service-connected hearing loss and tinnitus.  Moreover, the 
evidence in the file makes it abundantly clear the veteran 
was gainfully employed in June 1999.  Accordingly, even under 
the most liberal reading possible it cannot be said that the 
June 1999 increased rating claim for hearing loss also 
included a claim, formal or informal, for a permanent and 
total disability rating for pension purposes.  
The veteran did not indicate to VA until April 13, 2000 that 
he was unemployable due to disability.  

Based on this record, June 1999 cannot be the date of the 
receipt of the claim or the date that entitlement arose. 
The veteran and his attorney have not suggested that any 
other communication prior to April 13, 2000 constitutes a 
claim, formal or informal, for non service-connected pension 
benefits.  The Board  has reviewed the record and cannot find 
any such communication.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits]. 
In summary, for reasons and bases expressed above, the board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an earlier effective date 
for the non service-connected pension.  The benefit sought on 
appeal is therefore denied.  

ORDER

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to TDIU is denied.  

Entitlement to an effective date earlier than April 13, 2000 
for non service connected disability pension is denied.   



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


